                                           Case 3:20-cv-00085-SK Document 49 Filed 02/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOB LEWIS,                                           Case No. 20-cv-00085-SK
                                   8                      Plaintiff,
                                                                                              ORDER VACATING HEARING
                                   9                v.

                                  10     GOOGLE LLC, et al.,
                                  11                      Defendants.

                                  12             Pursuant to Civil Local Rule 7-1(b), the Court finds that the pending motions (Plaintiff’s
Northern District of California
 United States District Court




                                  13   motion for a temporary restraining order and preliminary injunction and motion for expedited
                                  14   discovery and Defendants’ motion to dismiss) which are set to be heard on Monday, February 24,
                                  15   2020 at 9:30 a.m., are appropriate for decision without oral argument. Accordingly, the hearing
                                  16   date is hereby VACATED. The motions will be taken under submission and decided on the
                                  17   papers.
                                  18             Additionally, the Court notes that Plaintiff’s counsel’s California bar membership is
                                  19   currently inactive. If Plaintiff’s counsel intends to continue to represent Plaintiff in this matter, he
                                  20   must either reactive his California Bar membership or apply to appear pro hac vice by no later
                                  21   than February 19, 2020. If Plaintiff’s counsel fails to do so, he shall show cause by February 19,
                                  22   2020, why his representation of Plaintiff should not be terminated.
                                  23             IT IS SO ORDERED.
                                  24   Dated: February 12, 2020
                                  25                                                     ______________________________________
                                                                                         SALLIE KIM
                                  26                                                     United States Magistrate Judge
                                  27

                                  28
